Exhibit 10.3

 

EXECUTION VERSION

 

February 25, 2016

 

Brookfield Asset Management Inc. (“BAM”)

Brookfield Place

250 Vesey Street

New York, NY 10281

Attention:  Brian Kingston, Senior Managing Partner

E-mail Address:  Brian.Kingston@brookfield.com

 

Ladies and Gentlemen:

 

Reference is hereby made to the Agreement and Plan of Merger by and among BSREP
II Retail Pooling LLC, BSREP II Retail Holdings Corp., Rouse Properties, Inc.
(the “Company”) and the Guarantors listed therein, each solely for the purposes
of Section 9.14 and the other provisions of Article IX of the Merger Agreement,
dated as of the date hereof (the “Merger Agreement”).  As a condition to the
willingness of the Company to enter into the Merger Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound, BAM and the Company hereby
agree to the provisions set forth in this letter agreement.

 

1.                                      Schedule 13E-3.

 

a.                                      To the extent legally required, BAM
(x) shall execute, and shall cause its applicable controlled Affiliates to
execute, the Schedule 13E-3 and (y) shall furnish, and shall cause its
applicable controlled affiliates to furnish, all information concerning such
party as may be reasonably requested by the Company in connection with the
preparation, filing and distribution of the Proxy Statement and Schedule 13E-3. 
BAM hereby represents and warrants to the Company that: (i) BAM has the
requisite power and authority to execute and deliver this letter agreement and
to perform its covenants and obligations hereunder; (ii) the execution and
delivery by BAM of this letter agreement and the performance by BAM of its
covenants and obligations hereunder have been duly authorized by all necessary
corporate action on the part of BAM, and no additional corporate proceedings on
the part of BAM are necessary to authorize the execution and delivery by BAM of
this letter agreement or the performance by BAM of its covenants and obligations
hereunder; (iii) this letter agreement has been duly executed and delivered by
BAM, and, assuming the due authorization, execution and delivery by the Company,
constitutes a legal, valid and binding obligation of BAM, enforceable against it
in accordance with its terms, subject to the Enforceability Limitations.

 

b.                                      Capitalized terms used in this letter
agreement but not defined in this letter agreement shall have the meanings
ascribed to such terms in the Merger Agreement.

 

2.                                      Governing Law.

 

a.                                      This letter agreement, and all claims or
causes of action (whether in contract or tort) that may be based upon, arise out
of or relate to this letter agreement, or the negotiation, execution or
performance of this letter agreement, shall be governed by

 

--------------------------------------------------------------------------------


 

and construed in accordance with the internal laws of the State of Delaware
applicable to agreements made and to be performed entirely within such State,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of law thereof.

 

b.                                      Each of the parties hereto
(i) irrevocably consents to the service of the summons and complaint and any
other process in any action or proceeding relating to this letter agreement, for
and on behalf of itself or any of its properties or assets, in accordance with
Section 5 hereof or in any other manner as may be permitted by applicable Law,
and nothing in this Section 2 shall affect the right of any party to serve legal
process in any other manner permitted by applicable Law; (ii) irrevocably and
unconditionally consents and submits itself and its properties and assets in any
action or proceeding to the exclusive jurisdiction of the Court of Chancery of
the State of Delaware (or, only if the Court of Chancery of the State of
Delaware declines to accept or does not have jurisdiction over a particular
matter, any federal or other state court within the State of Delaware) in the
event any dispute or controversy arises out of this letter agreement, or for
recognition and enforcement of any judgment in respect thereof; (iii) agrees
that it will not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such court; (iv) agrees that any actions or
proceedings arising in connection with this letter agreement shall be brought,
tried and determined only in the Court of Chancery of the State of Delaware (or,
only if the Court of Chancery of the State of Delaware declines to accept or
does not have jurisdiction over a particular matter, any federal or other state
court within the State of Delaware); (v) waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same; and (vi) agrees that it will not bring
any action relating to this letter agreement in any court other than the
aforesaid courts.  Each of Bam and the Company agrees that a final judgment in
any action or proceeding in such courts as provided above shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by applicable Law.  Each of the parties agrees to waive
any bond, surety or other security that might be required of any other party
with respect to any such Proceeding, including any appeal thereof.

 

3.                                      Amendment.  Subject to applicable Law
and subject to the other provisions of this letter agreement, this letter
agreement may be amended by the parties hereto at any time by execution of an
instrument in writing signed on behalf of each of BAM and the Company.

 

4.                                      Counterparts.  This letter agreement may
be executed in one or more counterparts, all of which shall be considered one
and the same agreement and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other party, it
being understood that all parties need not sign the same counterpart.

 

5.                                      Notices.  All notices and other
communications hereunder shall be in writing and shall be deemed to have been
duly delivered and received hereunder (i) two Business Days after being sent by
registered or certified mail, return receipt requested, postage prepaid,
(ii) one Business Day after being sent for next Business Day delivery, fees
prepaid, via a reputable nationwide overnight courier service, or
(iii) immediately upon delivery by hand or by facsimile

 

2

--------------------------------------------------------------------------------


 

(with a written or electronic confirmation of delivery), in each case to the
intended recipient as set forth its signature page hereto.

 

6.                                      Specific Performance.  The parties
hereto agree that irreparable damage for which monetary damages, even if
available, would not be an adequate remedy, would occur if the parties hereto do
not perform their obligations under the provisions of this letter agreement in
accordance with its specified terms or otherwise breach such provisions. The
parties acknowledge and agree that (i) the parties shall be entitled to an
injunction or injunctions, specific performance, or other equitable relief, to
prevent breaches of this letter agreement and to enforce specifically the terms
and provisions hereof (in the courts described in Section 2(b)) without proof of
damages or otherwise, this being in addition to any other remedy to which they
are entitled under this letter agreement, at law or in equity, and (ii) the
right of specific enforcement is an integral part of this letter agreement the
Transactions and without that right, neither the Company nor Parent would have
entered into this letter agreement or the Transaction Agreements.

 

[Remainder of Page Intentionally Left Blank.  Signatures Follow.]

 

3

--------------------------------------------------------------------------------


 

Please confirm your agreement with the foregoing by signing and returning to the
undersigned the duplicate copy of this letter agreement enclosed herewith.

 

 

Very truly yours,

 

 

 

 

 

Rouse Properties, Inc.

 

 

 

By:

/s Andrew Silberfein

 

 

Name: Andrew Silberfein

 

 

Title:   President and Chief Executive Officer

 

 

 

Address:

1114 Avenue of the Americas

 

 

Suite 2800

 

 

New York, NY 10036

 

 

Attention: Susan Elman,
Executive Vice President &
General Counsel

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

Sidley Austin LLP

 

787 Seventh Avenue

 

New York, NY 10019

 

Attention: Scott M. Freeman

 

Facsimile: 212-839-5599

 

4

--------------------------------------------------------------------------------


 

Accepted and Agreed

as of the date

first written above:

 

Brookfield Asset Management Inc.

 

 

 

 

 

By:

/s/ Brian Kingston

 

 

Name: Brian Kingston

 

 

Title:   Senior Managing Partner

 

 

 

 

 

Address:

Brookfield Property Group

 

 

Brookfield Place

 

 

250 Vesey Street, 14th Floor

 

 

New York, NY 10281

 

Attention:

Brian Kingston, Senior Managing Partner

 

 

Murray Goldfarb, Managing Partner

 

Email:

brian.kingston@brookfield.com

 

 

murray.goldfarb@brookfield.com

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

Weil, Gotshal & Manges LLP

 

767 Fifth Avenue

 

New York, NY 10153

 

Attention: Michael J. Aiello

 

Matthew J. Gilroy

 

Facsimile: 212-310-8007

 

 

5

--------------------------------------------------------------------------------

 